          Case 1:20-cv-01468-CJN Document 22 Filed 06/23/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                         Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                                       Plaintiffs,

                                v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                       Defendants.


 PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION OR 5 U.S.C. § 705 STAY
                     PENDING JUDICIAL REVIEW

       Pursuant to Local Rule 65.1, Plaintiffs the Commonwealth of Pennsylvania, the State of

New Jersey, the State of California, the State of Colorado, the State of Delaware, the District of

Columbia, the State of Illinois, the Commonwealth of Massachusetts, the State of Michigan, the

State of Minnesota, the State of New Mexico, the State of North Carolina, the State of Oregon,

the State of Rhode Island, the State of Vermont, the Commonwealth of Virginia, the State of

Washington, and the State of Wisconsin (collectively, “Plaintiffs”), bring this motion for

preliminary relief pursuant to Federal Rule of Civil Procedure 65, or for an order pursuant to 5
          Case 1:20-cv-01468-CJN Document 22 Filed 06/23/20 Page 2 of 3




U.S.C. § 705, postponing the effective date, enforcement, and implementation of the final agency

action entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (May 19, 2020) (to be codified at

34 C.F.R. Part 106) (“Rule”), by Secretary Elisabeth D. DeVos, the United States Department of

Education, and the United States. As demonstrated in the accompanying Memorandum of Points

and Authorities, Plaintiffs are entitled to relief because the Rule violates the Administrative

Procedure Act and will cause irreparable harm, and because the equities and public interest

weigh in Plaintiffs’ favor.

        This motion is accompanied by a Memorandum of Points and Authorities, an Appendix

containing declarations and materials from the administrative record, and a proposed Order.

        Plaintiffs do not move for an injunction or stay on all of their claims, and reserve the right

to challenge other provisions of the Rule at summary judgment.

        Pursuant to Local Rule 65.1(d), the Plaintiffs respectfully request an expedited hearing on

the motion. The Rule is scheduled to go into effect on August 14, 2020. In the absence of

injunctive relief or a stay of the effective date, Plaintiffs and educational institutions in their

States will suffer direct, immediate, and irreparable harm to come into compliance with the Rule

in less than three months from its publication, at a time when schools are generally not in

session, when key stakeholders are not available, and during a national emergency caused by the

global coronavirus (COVID-19) pandemic.

        Pursuant to Local Rule 7(m), counsel for Plaintiffs consulted with counsel for Defendants

in advance of filing this motion. Plaintiffs sought Defendants’ consent for a stay of the effective

date of the Rule pending judicial review. Defendants informed Plaintiffs on June 22, 2020, that

they would not consent to a stay. As a result, this motion is opposed.
                                                       2
         Case 1:20-cv-01468-CJN Document 22 Filed 06/23/20 Page 3 of 3




Dated: June 23, 2020                           Respectfully submitted,

 GURBIR S. GREWAL                              JOSH SHAPIRO
 Attorney General                              Attorney General
 State of New Jersey                           Commonwealth of Pennsylvania
 MAYUR P. SAXENA                               MICHAEL J. FISCHER
 Assistant Attorney General                    Chief Deputy Attorney General

 /s/ Marie Soueid                               /s/ Aimee D. Thomson
 MARIE SOUEID                                  AIMEE D. THOMSON (D.C. Bar No.
 ESTELLE BRONSTEIN                             1045758)
 EMILY WANGER                                  RYAN B. SMITH
 Deputy Attorneys General                      JACOB B. BOYER
 New Jersey Attorney General’s Office          Deputy Attorneys General
 Richard J. Hughes Justice Complex             Office of Attorney General
 25 Market Street                              1600 Arch Street
 Trenton, NJ 08625                             Suite 300
 (609) 775-5846                                Philadelphia, PA 19103
 Marie.Soueid@law.njoag.gov                    (267) 374-2787
 Attorneys for Plaintiff State of New Jersey   athomson@attorneygeneral.gov
                                               Attorneys for Plaintiff Commonwealth of
                                               Pennsylvania
 XAVIER BECERRA
 Attorney General of California
 State of California
 MICHAEL NEWMAN
 Senior Assistant Attorney General
 CHRISTINE CHUANG
 Supervising Deputy Attorney General

 /s/ Laura Faer
 LAURA FAER
 CHRISTINA RIEHL
 MARISOL LEÓN
 SHUBHRA SHIVPURI
 SRIVIDYA PANCHALAM
 Deputy Attorneys General
 California Attorney General’s Office
 1515 Clay Street, 20th Floor
 Oakland, CA 94612-0552
 (510) 879-3305
 Laura.Faer@doj.ca.gov
 Attorneys for Plaintiff State of California


                                                 3
